Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application filed on 09/01/2021 has a total of 3 claims pending in the application; there are 3 independent claims, all of which are ready for examination by the examiner.    
Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble of the claim does not have an end. Examiner suggest amending the claim to recite “A mobile station apparatus adapted to:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The “apparatus” is directed to execute instructions in the claim to perform a random access; this implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, the claimed subject matter as a whole fails within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. Applicant needs to add at least one hardware element, for example, a processor; a memory storing instruction configured to perform these actions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, the following limitations are recited:
- “a unit configured to inform ...” as recited in claim 2.
- “a unit configured to receive ...” as recited in claim 2.
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,588,134 B2 [application No.12/593,884], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  8,588,134 B2
Claim 1. A mobile station apparatus 
      

     adapted to perform a random access by using a dedicated signature when the dedicated signature informed by a base station 5apparatus is detected by said mobile station apparatus; and 
      
     further adapted to perform a random access by using a randomly selected signature when a signature informed by the base station apparatus and not reserved as a dedicated signature is detected by said mobile station apparatus, 10wherein the randomly selected signature is randomly selected by said mobile station apparatus, the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus, use of the dedicated signature is caused by detection of the dedicated 15signature, and use of the randomly selected signature is caused by detection of the signature informed by the base station apparatus and not reserved as a dedicated signature.

Claim 1. A mobile station apparatus that performs a random access, the mobile station apparatus comprising: 
      a communication unit configured to perform the random access based on a dedicated signature in response to detecting the dedicated signature informed by a base station apparatus, and 
      said communication unit further configured to perform the random access based on a randomly selected signature in response to detecting a signature informed by the base station apparatus and not reserved as a dedicated signature.


dependent claims 2-3 of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.9,042,307 B2 [application No.14/050,116], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  8,588,134 B2
Claim 1. A mobile station apparatus 
      
     adapted to perform a random access by using a dedicated signature when the dedicated signature informed by a base station 5apparatus is detected by said mobile station apparatus; and       
     further adapted to perform a random access by using a randomly selected signature when a signature informed by the base station apparatus and not reserved as a dedicated signature is detected by said mobile station apparatus, 10wherein the randomly selected signature is randomly selected by said mobile station apparatus, the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus, use of the dedicated signature is caused by detection of the dedicated 15signature, and use of the randomly selected signature is caused by detection of the signature informed by the base station apparatus and not reserved as a dedicated signature.

Claim 1. A base station apparatus comprising: 
     a unit configured to request a mobile station apparatus to perform a random access, a unit configured to set a certain signature to request the mobile station apparatus to perform the random access, 
      wherein in a case that the random access is performed by using a randomly selected signature but not a dedicated signature, the certain signature is a signature not reserved as a dedicated signature, and the signature not reserved as a dedicated signature causes the mobile station apparatus to perform a random access by using the randomly selected signature.


dependent claim 2 of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.11,129,198 B2 [application No.16/168,579], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  8,588,134 B2
Claim 1. A mobile station apparatus 
      
     adapted to perform a random access by using a dedicated signature when the dedicated signature informed by a base station 5apparatus is detected by said mobile station apparatus; and 
      
     

    further adapted to perform a random access by using a randomly selected signature when a signature informed by the base station apparatus and not reserved as a dedicated signature is detected by said mobile station apparatus, 10wherein the randomly selected signature is randomly selected by said mobile station apparatus, the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus, use of the dedicated signature is caused by detection of the dedicated 15signature, and use of the randomly selected signature is caused by detection of the signature informed by the base station apparatus and not reserved as a dedicated signature.

Claim 1. A mobile station apparatus comprising: 
      reception circuitry configured to receive a first signature from a base station apparatus; and communication circuitry configured to perform a random access by using a dedicated signature in a case that the first signature is the dedicated signature, 
    wherein the communication circuitry is further configured to, in a case that the first signature is not reserved as the dedicated signature, randomly select a second signature, and perform the random access by using the second signature, wherein use of the dedicated signature is caused by detection of the dedicated signature, and wherein use of the second signature is caused by detection that the first signature is not reserved as the dedicated signature.


dependent claims 2-4 of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10,123,354 B2 [application No.14/678,498], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  8,588,134 B2
Claim 1. A mobile station apparatus 
      
     

     adapted to perform a random access by using a dedicated signature when the dedicated signature informed by a base station 5apparatus is detected by said mobile station apparatus; and 
      
     
    further adapted to perform a random access by using a randomly selected signature when a signature informed by the base station apparatus and not reserved as a dedicated signature is detected by said mobile station apparatus, 10wherein the randomly selected signature is randomly selected by said mobile station apparatus, the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus, use of the dedicated signature is caused by detection of the dedicated 15signature, and use of the randomly selected signature is caused by detection of the signature informed by the base station apparatus and not reserved as a dedicated signature.

Claim 1. A mobile station apparatus configured to communicate with a base station, the mobile station apparatus comprising: 
     a receiving circuit configured to receive from the base station, information requesting the mobile station apparatus to perform random access to the base station, the information including a first identifier of a first signature; and 
     a performing circuit configured to, in a case that the first identifier is a first value: randomly select a second signature, and perform random access using the second signature, wherein the performing circuitry is configured to, in a case that the first identifier is not the first value, perform random access using the first signature.


dependent claims 2-4 of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vujcic Publication No. (US 2010/0105405 A1) in view of Tajima et al. Publication No. (US 2006/0292992 A1).

Regarding claim 1, Vujcic teaches a mobile station (wireless mobile terminal UE1 FIG.15) apparatus 
adapted to perform a random access by using a dedicated signature when the dedicated signature informed by a base station 5apparatus (a method of operating a wireless mobile terminal to request a random access connection with a base station is provided [0113] FlGs.15-16) is detected by said mobile station apparatus; and 
further adapted to perform a random access by using a randomly selected signature when a signature informed by the base station apparatus and not reserved as a dedicated signature is detected by said mobile station apparatus (receiving information comprising at least one signature root sequence index and a cyclic shift parameter, selecting one of a plurality of signature sequences, each of the plurality of signature sequences is based on the at least one signature root sequence index and the cyclic shift parameter [0113-115]), 
10wherein the randomly selected signature is randomly selected by said mobile station apparatus (using the selected signature sequence to request one of contention-based random access and contention-free random access to the base station [0113-115]), use of the dedicated signature is caused by detection of the dedicated 15signature, and use of the randomly selected signature is caused by detection of the signature informed by the base station apparatus and not reserved as a dedicated signature (the eNB 20 designates the signature [0103-104] selecting one of a plurality of signatures, each of the signature sequences is based on a signature root index and a cyclic shift parameter, and using the selecting signature to perform one of contention-based random access and contention-free random access to the base station, which are distinguished by at least one of time and frequency [0113-115] The first signature is allocated from the root index as indicated by the eNB 20 or first ZC root sequence index in the list. The second signature is right-cyclic-shifted by the cyclic shift value and allocated from the same ZC root sequence index [0168-170] FIG.17).
Vujcic does not explicitly teach the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus.
Tajima teaches the signature informed by the base station apparatus and not reserved as a dedicated signature is signaled to a single mobile station apparatus. (Tajima: the mobile station transmits a random access signal, including a signature [information identifying each UE], to the base station at initiation of data transmission [0061] the UE includes a signature generating unit 18 for generating the signature as physical layer information contained in a random access signal to the base station [0067- 68)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Vujcic by the teaching of Tajima to signal the signature informed by the base station apparatus and not reserved as a dedicated signature to a single mobile station apparatus in order to request from the base station to establish a dedicated channel, and then transmits the generated signal to the base station through the communication path established over the foregoing common channel (Tajima: [0062- 63] FIG.3).

Regarding claim 2, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from a “base station” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 3, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from a “method” by the base station side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472